DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a salt-water chlorinator comprising a housing defining a water inlet and a water outlet, an electrolytic cell positioned on an axis intersecting the inlet and the outlet and passing through the cell, a first gas trap with a sensor positioned upstream of the cell and a second gas trap spaced from the first gas trap and comprising a second sensor in the second gas trap.  The closest prior art is Bremauer (US 20060249400 A1) which discloses a salt-water chlorinator with first and second gas traps containing first and second sensors respectively (Figures 1-2).  However, the electrolytic cell is not on an axis defined by the inlet and the outlet and the first gas trap is not upstream of the cell.  No suggestion exists in the prior art to modify Bremauer to the instantly claimed invention nor would have it been obvious to make such a modification either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794